Title: From John Quincy Adams to Abigail Smith Adams, 1 October 1815
From: Adams, John Quincy
To: Adams, Abigail Smith




N. 77.My dear Mother.
Ealing, 1. October 1815.


Your favour of 15. August, a few days since received informs me that even that you had received no Letters from me, later than these of March, which were sent by Mr. W. S. Smith—I know not how it happens that one of 22d. April which I gave to Mr Crawford had not reached you, so long after the arrival of the Neptune; but I have already explained to you, how it happened that the one of 7. May, which was also on board the Neptune, could not come to your hands, until the arrival in the United States of Mr Todd, in whose trunk it was locked safe.—Advices have been received here that the Galen arrived at Boston the 26th: of August, and the Lorenzo, with Messrs: Gallatin, Clay and Todd, at New-York the 1st: of September—In the Galen there was a Letter from me to my father; and the Seal, Broad cloth and knives and forks which had been ordered by him and you. Mr: Gallatin had my Letter to you of 30 June—That of 17. July went about the same time by Mr Dexter in the Mary, from London, of whose arrival we have not yet heard.—Thus you will perceive that I have steadily adhered to the rule of writing to yourself at least once in every month; and if since our arrival in England, I have not written oftener, it has been owing to causes, which will apologize to you for me.
We were made affected at learning the death of Mr and Mrs: Smith’s child, and the more so, as she had been born in our house, and had been so long like a child of our own family—It brought other recollections too of our own loss, painful enough to me, but peculiarly severe to the feelings of a mother—Their loss however may be in some sort repaired—Ours is only to be endured with resignation.
I have written to you, and to Mr J. A. Smith himself upon the Subject of his application for the appointment of Secretary of Legation to this Court—If he is qualified, for the situation he must obtain it by other recommendations than mine, and for a different Legation—I must be responsible for the conduct public and private of no more nephews, totally independent of my controul. It is indeed very doubtful whether I shall remain here, longer than the next Spring; and if I should, I had not only recommended the appointment of another person, as Secretary to this mission, but had received applications from two others, before him, which I had been compelled to meet with denials. I sincerely believe it will be much more for Mr J. A. Smith’s advantage, to make his way at home, by his Industry, and active exertions, than to come to Europe to see the world, under the shelter of a Commission as Secretary of Legation—Of the multitude of young men whom I have seen flocking to Europe, in the suite of our Public Ministers, for nearly forty years, certainly not one in ten has been made by it more useful to himself or his Country; it has utterly ruined the greater part of them, and I hardly know that it has been of essential service to any one—In saying this, it is just that I should include myself among the number—That it has been of great advantage to me, it would be ingratitude to Heaven, to my father and to you to deny. But if you or my father had known the moral dangers through which I passed, and from which by the mercy of Providence I escaped, I think neither of you would have had the courage to expose me to them—Yet I was never in that situation where the danger is the greatest—with a public Office, and public duties to perform, and at the same time an insatiate and insatiable passion for the sights, the amusements, and dissipations of European fashionable life—A Secretary to this Legation, to do his duty at this time, would have no leisure for dissipation, and none even for curiosity—He must be a drudge chained six hours every day to the Office and the writing desk—I have not yet had one day, to go with George and see Westminster abbey or St: Paul’s; and my Secretary has been more constantly occupied than myself—But when a Secretary of Legation imposes, whose business will be to frequent the Theatres, and the Race Grounds, and the Boxing–Matches, and the Lions, and the Routs, and the Mascarades, and the "At Homes"—not to mention the more laudable resorts of Parliament, the Courts of Law, and the Churches, or the disreputable ones not to be named, and whose occasional amusement will be to attend at the office; I ask not what use such a Secretary can be of to the Minister; but of what service can he be to the public or to himself?
You express an expectation of receiving particular accounts from me of what is passing in Europe, and my free remarks upon it—But the events themselves have not been of a nature, to make me dwell with complacency upon their details—When the Emperor Napoleon landed at Cannes, I firmly believed that his career would be closed within a week—When I saw the Bourbons fly from Paris before him, and the French Nation receive him with transports of joy as their Sovereign, I for a moment believed that he would maintain himself upon the throne that he had resumed—When I saw the confederacy of all Europe against him, and the internal conspiracy against him generated by it, and combining with it, I believed that he would be overpowered, and that the immediate consequence of his fall would be the dismemberment of France, and at a remoter period the entire dissolution of that Nation, after the manner of Poland—When I left France, in May, I thought that the Fate of that Country, and of Europe, would depend upon one Battle, which he might possibly win, but would probably lose—Had he won it, Europe would have been prostrate at his feet, and France more powerful than ever—If he lost it, France was undone, and he could not escape with his life—In many of these opinions I have been mistaken—His career of success while he had only the power of the Bourbons to contend with was however the only point upon which my error was founded on erroneous premises—Hitherto I have had no reason to change my opinion as to the consequences of the Battle of Waterloo—The vital spark of national existence is extinct—Civil War, is in every heart—The conflict of individual interests, and individual Passions, is such that there is no centre of union towards which the Sentiment of Independence can flow, or from which its energy can emanate—The allies maintain the Bourbons as their slaves to tyrannize over one part, and to consummate the mutilation of the other part of France; and the French now familiarized to the degraded condition of a conquered People, will fit to their own necks the yoke of the foreign master, if he will but grant them the indulgence of tearing one another to pieces—The allies, Independent of their own Spirit of Rapine, plainly perceived that having now the Giant by the throat, they cannot lose their grasp without danger to themselves until they have effectually crippled him, and as this sort of caution is always excessive, they will take care to leave him without the means not only of arrogance, but of self-defence—I cannot calculate what the next consequence will be of the disappearance of such a Power as France from the centre and the system of Europe—But although the two principal powers of Germany have been preserved from annihilation, by the intervention of Russia, and by the moderation of Napoleon in victory, they both have the seeds of dissolution within them, and will be saved from the Fate now befalling France only by the quiet and unambitious character of the Emperor Alexander—He has made an effort to withstand their rapacious projects of despoiling France, but there is little doubt they have prevailed or ultimately will prevail in obtaining his acquiescence in it, by giving him corresponding portions of aggrandizement elsewhere—The partition of France may yet occupy for some years the Statesmen and Warriors of the European Continent; but when it is accomplished, the weight of Russia will be felt in all its energy. Rousseau’s prophecy that Europe was destined to be overrun by the Tartars, is advancing by Giant Strides towards its completion. This Island may perhaps be exempted from the general subjugation, but whether it can exist in Peace without internal convulsions and Revolutions, is a portentous question not only to her but to us—She has already been reduced to the necessity of passing laws to prevent the necessaries of life from becoming cheap; if the price of bread falls, the Landlord can no longer pay his taxes—and where is the revenue? and where are the War Loans? and where is the navy that rules the deep, and the army and subsidies that rule the Earth? If the bloated humour on the face of the Nation once strike inward, what a convulsion must ensue! To save themselves from this Catastrophe, there is every probability that their Ministers will take care to plunge them betimes into a foreign War, and my greatest apprehension is that they will find us the most convenient party to assail. I pray nevertheless that the Peace which we now enjoy may be long continued to us; and that we may continue to grow in population, in prosperity and in strength.
 Our boys have had two or three days of Vacation at Michaelmas—John has been highly delighted at reading upon American Newspaper the account of his Grandfather’s visit to the Ship Independence. We all join in presenting our duty to him, and affection to all the family around you.
I remain, my dearest Mother, your ever affectionate Son


A.




